SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) iBASIS, INC. (Name of Subject Company (Issuer)) KPN B.V. (Offeror) KONINKLIJKE KPN N.V. (Parent of Offeror) CELTIC ICS INC. (Wholly Owned Subsidiary of Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) COMMON STOCK, $0. (Title of Class of Securities) (CUSIP Number of Class of Securities) Michel Hoekstra Koninklijke KPN N.V.
